Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 17, 2018

The Court of Appeals hereby passes the following order:

A19A0265, A19A0266. RICK WARREN v. CITY OF ATLANTA et al. (two
    cases).

      After the Municipal Court of the City of Atlanta adjudicated Rick Warren
guilty of violating the Atlanta City Housing Code of 1987 in three separate
proceedings, he petitioned the superior court for a writ of certiorari in each case. The
superior court issued the writ in all three cases but subsequently dismissed all three
cases for want of prosecution in a single order. Warren then filed these direct
appeals, seeking review of the superior court’s dismissal order as it pertains to two
of those cases: superior court case nos. 2015CV267499 and 2015CV267668.1 We
lack jurisdiction.
      Appeals from superior court decisions reviewing lower court decisions by
certiorari or de novo proceedings must be initiated by filing an application for
discretionary appeal. OCGA § 5-6-35 (a) (1), (b); see Taylor v. City of Atlanta, 184
Ga. App. 795, 795-796 (363 SE2d 45) (1987). Compliance with the discretionary
appeal procedure is required even where the superior court dismisses the action. See
Taylor, 184 Ga. App. at 796; accord Brewer v. Bd. of Zoning Adjustment of Atlanta,
170 Ga. App. 351, 351 (317 SE2d 327) (1984). Warren’s failure to comply with the
discretionary appeal procedure deprives us of jurisdiction over these direct appeals.




      1
         We dismissed Warren’s appeal from the superior court’s dismissal order as
it pertains to superior court case no. 2016CV274144 earlier this year. See Warren v.
City of Atlanta, No. A19A0067 (Aug. 23, 2018).
Consequently, Case Nos. A19A0265 and A19A0266 are hereby DISMISSED for lack
of jurisdiction. See Taylor, 184 Ga. App. at 796; Brewer, 170 Ga. App. at 351.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      10/17/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.